 

Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 3

TO THE
TRANSITION TO INTERNAL MANAGEMENT AGREEMENT

 

This AMENDMENT NO. 3 to the TRANSITION TO INTERNAL MANAGEMENT AGREEMENT is made
and entered into on this 24th day of February, 2015 (this “Amendment”) by and
among, Sentio Healthcare Properties, Inc., a corporation organized under the
laws of the State of Maryland (the “Company”), Sentio Healthcare Properties OP,
L.P., a Delaware limited partnership (the “Partnership,” and together with the
Company, the “Company Parties”), Sentinel RE Investment Holdings LP, a Delaware
limited partnership (the “Investor”), and Sentio Investments, LLC, a Florida
limited liability company (the “Advisor”).

 

RECITALS

 

WHERAS, the Company and the Advisor are parties to an advisory agreement
pursuant to which the day-to-day business and affairs of the Company are managed
by the Advisor (as amended from time to time, the “Advisory Agreement”);

 

WHEREAS, on February 10, 2013, the Company Parties, the Investor, and the
Advisor, entered into the Transition to Internal Management Agreement, as
amended by Amendment no. 1 and Amendment no. 2 each dated April 8, 2014 (the
“TIMA”);

 

WHEREAS, pursuant to Section 5(d)(i) of the TIMA, the Company Parties, the
Investor and the Advisor desire to delay the Internalization Date (as defined in
the TIMA) as set forth below;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.          Amendment to Section 1. The Company Parties, the Investor and the
Advisor hereby agree that Section 1 of the TIMA shall be amended and restated in
its entirety as follows:

 

Renewal of Advisory Agreement. Subject to compliance with the requirements of
Section 8.2 of the Charter and Section 14 of the Advisory Agreement, the Company
and the Advisor will renew the Advisory Agreement upon the expiration of its
current term on December 31, 2013, as follows: (a) for a one-year term
commencing January 1, 2014 and ending December 31, 2014 (the “First Renewal
Term”), (b) for a subsequent term commencing January 1, 2015 and ending on the
second anniversary of the effective date of the Securities Purchase Agreement
(the “SPA Effective Date”) (the “Second Renewal Term”), (c) for a one-year term
commencing on the day after the second anniversary of the SPA Effective Date and
ending on the third anniversary of the SPA Effective Date (the “Third Renewal
Term”), and (d) for a one-year term commencing on the day after the third
anniversary of the SPA Effective Date and ending on the fourth anniversary of
the SPA Effective Date (the “Fourth Renewal Term”).

 

2.          Amendment to Section 4(b). The Company Parties, the Investor and the
Advisor hereby agree that Section 4(b) of the TIMA shall be amended and restated
in its entirety as follows:

 

 

 

 

Cap on Fee Amounts Payable to the Advisor.

 

b.           During the Third Renewal Term and the Fourth Renewal Term, the
aggregate amount of fees payable to the Advisor pursuant to Sections 8(a), 8(b),
8(c), 8(d) and 8(e) of the Advisory Agreement will be limited in the aggregate
as follows:

 

i.            During the Third Renewal Term, a maximum of $3,200,000 plus the
Extension Excess Fee Amount (the “Third Renewal Term Maximum Amount”). The
“Extension Excess Fee Amount” is $3,200,000; provided, however, that any fees
earned by the Advisor for the period following the SPA Effective Date through
the end of the Second Renewal Term that were in excess of the Maximum Fee Amount
(the “Excess Fees”) shall be included in fees payable during the Third Renewal
Term, subject to the Third Renewal Term Maximum Amount; provided further that
the amount of Excess Fees permitted to be included in the fees payable during
the Third Renewal Term shall be limited to a maximum amount of $1,000,000.

 

ii.         During the Fourth Renewal Term, a maximum of $3,200,000 plus any
remaining portion of the Extension Excess Fee Amount not already paid to the
Advisor pursuant to Section 4(b)(i) hereof (the “Fourth Renewal Term Maximum
Amount”).

 

iii.         For avoidance of doubt, during the Third Renewal Term and the
Fourth Renewal Term, the maximum amount of fees paid to the Advisor pursuant to
Sections 8(a), 8(b), 8(c), 8(d) and 8(e) of the Advisory Agreement, whether
earned during the period following the SPA Effective Date through the end of the
Second Renewal Term or during the Third Renewal Term and the Fourth Renewal Term
will be $9,600,000 (such amount the “Maximum Extension Fee Amount”).

 

3.          Amendment to Section 5. The Company Parties, the Investor and the
Advisor hereby agree that Section 5 of the TIMA shall be amended and restated in
its entirety as follows:

 

Internalization.

 

a.            The current intent of the Company Parties, the Advisor and the
Investor is to cause the Company to finalize the transition to an internal
management structure upon the completion of the Fourth Renewal Term.

 

b.            Subject to Section 5(e) hereof, effective upon the first day after
the end of the Fourth Renewal Term (the “Internalization Date”), the Company
will effect the acquisition of all of the Advisor’s assets that are reasonably
necessary for the management and operation of the Company’s business (such
acquisition, an “Internalization”), including, but not limited to, the
assignment or other transfer to the Company of all of the Advisor’s rights,
title and interest in any contracts with third parties that are reasonably
necessary for the operation of the Company’s business (the “Contracts”).

 

c.            Notwithstanding the Third Renewal Term Maximum Amount, upon an
Internalization or a Liquidation Event (as defined in the Investor Rights
Agreement), in addition to any subordinated performance fee amounts earned by
the Advisor in accordance with Section 3 hereof, the Advisor shall receive a fee
(the “Event Fee”) in an amount to be calculated as follows:

 

2

 

 

i.           If the Internalization or Liquidation Event occurs on or prior to
June 30, 2015, the Event Fee shall be equal to the lesser of (x) $4,000,000 and
(y) the remaining portion of the Maximum Extension Fee Amount not previously
paid to the Advisor during the Third Renewal Term as of the date of the
Internalization or Liquidation Event.

 

ii.        If the Internalization or Liquidation Event occurs after June 30,
2015 and prior to the fourth anniversary of the SPA Effective Date, the Event
Fee shall be equal the lesser of (x) $3,000,000 and (y) the remaining portion of
the Maximum Extension Fee Amount not previously paid to the Advisor during the
Third Renewal Term or Fourth Renewal Term as of the date of the Internalization
or Liquidation Event.

 

d.           Notwithstanding Section 5(c) hereof, no Event Fee shall be paid to
the Advisor if (i) at the time of a Liquidation Event or (ii) within twelve
months of a Liquidation Event, the Advisor or any of its members, managers or
principals or affiliates of any of the foregoing (x) continues to provide
services (including in a management or advisory role, but excluding any
transition services for which the Advisor is not paid or that is otherwise
approved by the board of directors of the Company and the Investor in writing)
with respect to the Company, the acquiror of the Company or all or substantially
all of its assets, or any surviving entity resulting from such Liquidation Event
or any affiliates of the foregoing, (y) acquires or holds any equity interests
or equity securities in the Company, such acquiror, such surviving entity or
such affiliates, or (z) receives any fees, payments or other compensation (other
than the compensation contemplated by this Agreement and the Advisory Agreement
and earned prior to or upon such Liquidation Event) from the Company, such
acquiror, such surviving entity or such affiliates. In the case of Section
5(d)(ii), the Advisor shall refund such Event Fee to the Company’s equity
holders from prior to such Liquidation Event.

 

e.           Notwithstanding Section 5(a) hereof, the Internalization Date may
be delayed as follows:

 

i.           If the Company Parties, the Investor and the Advisor agree in
writing in advance of such date to delay the Internalization Date, in which case
the Internalization Date will be the date agreed upon by the Company Parties,
the Investor and the Advisor; or

 

ii.         If the Company has not completed the employee transition in
accordance with the provisions of Section 6 hereof, or has not secured the
consents to assignment of the Contracts in accordance with the provisions of
Section 7 hereof, in which case the Internalization Date will be the first date
upon which all such conditions have been satisfied.

 

4.          Ratification; Effect on Advisory Agreement.

 

a.           Ratification. The TIMA and the Advisory Agreement, as amended
hereby, shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

 

b.           Effect on the Advisory Agreement. On and after the date hereof,
each reference in the TIMA to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the TIMA as amended
hereby.

 

c.           Counterparts; Facsimile. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument. Original
signatures hereto may be delivered by facsimile which shall be deemed originals.

 

Signature page follows.

 

3

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

  THE COMPANY       Sentio Healthcare Properties, Inc.       By:  /s/ John Mark
Ramsey                         Name: John Mark Ramsey   Title: President and
Chief Executive Officer       THE PARTNERSHIP       Sentio Healthcare Properties
OP, L.P.       By:  Sentio Healthcare Properties, Inc.,   its general partner  
    By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Title: President and
Chief Executive Officer       THE INVESTOR       Sentinel RE Investment Holdings
LP       By: /s/ Billy Butcher   Name: Billy Butcher   Title: Vice President    
  THE ADVISOR       Sentio Investments, LLC       By: /s/ John Mark Ramsey  
Name: John Mark Ramsey   Title: Chief Executive Officer

 

 

 

